DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	EXAMINER’S AMENDMENT
Applicant’s representative Yongsok Choi  was called for an interview on 01/26/2021 to discuss possible Examiner's amendments to add some additional structural features of the claimed instrument into the independent claim, cancel claim-6 and add its subject matter into claim-5. Applicant verbally agreed with the proposal, however decided to draft the amendment to the claims. 
A copy of the amended claims was received on 01/30/2021, where they amended independent claim-5 and cancelled claim-6, additionally they cancelled the previously withdrawn claims 1-4 & 9-10. The copy of the amendment is attached with this office action for reference, the name of the attached file is: 113309-9_Examiner Amendment.pdf.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Allowable Subject Matter
Claims 5 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 5374277 A) by Hassler discloses an invasive surgical instrument comprising a shaft with an end effector connected to its one end, where the end effector is connected to a fixing structure through a wire, to control its articulating motion. Hassler further discloses, the fixing structure has a cylindrical section with two end blocks, and a spring goes over that cylindrical section.
Hassler does not disclose or suggest a linear motion member with two grooves or slots where the two ends of the spring are inserted. 
Hassler also does not show the two grooves or slots are oriented in inclined direction with respect to the movement direction of the motion member, and the inclination of those two slots are in opposite direction with respect to each other. 
None of the other prior arts teach or suggest such a structure, for those reasons the current claims are deem to be allowable over the prior arts of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792